Title: [Diary entry: 21 October 1786]
From: Washington, George
To: 

Saturday 21st. Mercury at 50 in the Morning—58 at Noon and 55 at Night. Wind at No. Et. all day with various appearances—sometimes threatning Rain—at other times promising to be fair. Colo. Richard Henry Lee with his daughter Nancy, who came here yesterday to dinner, going away after breakfast, I rid into the Neck, and to Muddy hole & Dogue run Plantations. At the first the People had finished sowing Wheat about Noon yesterday; & to day were picking up the fallen Corn and gathering the residue of the Pease. The Plows were preparing the Wheat Stubble for rye, & sowing it. At Dogue run the Plows had got into the drilled Corn, the stalk of which were cut down & entirely taken of the ground. The ground with this plowing seemed to be in perfect tilth, & in good order. I was about to harrow it after sowing & plowing, but my Farmer advised the contrary & I desisted.